Citation Nr: 0410174	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.  

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a rating 
determination by the Columbia, South Carolina, Regional Office 
(RO).


REMAND

It appears that the veteran filed a claim for Social Security 
Administration (SSA) disability benefits in May 2000.  The RO 
should request, directly from the SSA, complete copies of any 
disability determinations it has made concerning the veteran and 
copies of the medical records that served as the basis for any 
such decisions.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the veteran's appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty 
to assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (VA cannot ignore SSA determination of 
disability but must provide reasons or bases regarding such 
determination).

Moreover, none of the RO's post November 2000 correspondence to 
the veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the TDIU claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See Disabled 
American Veterans et. al v. Secretary of Veterans Affairs, 327 F. 
3d 1339 (Fed. Cir. 2003).  Based on these decisions, the Board 
cannot rectify this problem.

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the veteran be notified of any information, and  any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate each claim.  A general form 
letter, prepared by the RO, not specifically addressing the 
disabilities and entitlement at issue, is not acceptable.  The 
letter should inform the veteran of which portion of the 
information and evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of the 
veteran.  After the veteran and his representative have been given 
notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), (see also Quartuccio, supra), they should be given the 
opportunity to respond.

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran, to include records of private medical treatment, if the 
veteran has provided sufficiently detailed information to make 
such requests feasible.  In any case, the RO should document 
attempts to ensure all contemporary records of pertinent VA 
treatment or evaluation are associated with the claims file.  If 
the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should request, directly from the SSA, complete copies 
of any disability determination(s) it has made concerning the 
veteran and copies of the medical records that served as the basis 
for any such decision(s).  If the veteran's SSA award is not based 
on disability, information should be placed into the record to 
this effect.

4.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim by evaluating all evidence obtained after 
the last statement or supplemental statement of the case (SSOC) 
was issued.  The RO should determine whether the veteran meets the 
rating criteria for TDIU set forth in 38 C.F.R. §§  4.15, or 
4.16(a).  The RO should also determine whether the veteran is 
precluded, solely by his service-connected disabilities, from 
following a substantially gainful occupation and, if he is so 
precluded, assign TDIU, if appropriate.

5.  If the benefits sought on appeal remain denied, the RO must 
furnish the veteran and his representative an appropriate 
supplemental statement of the case to and allow them a reasonable 
period of time to respond.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal, including 
VCAA and any other legal precedent. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





